In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 11-424V
                                  Filed: October 1, 2014
                                   (Not to be published)

*************************
                            *
WILLIAM J. VOGLER           *
                            *
                Petitioner, *                        Decision by Stipulation; Attorneys’
                            *                        Fees & Costs
            v.              *
                            *
SECRETARY OF HEALTH         *
AND HUMAN SERVICES          *
                            *
                Respondent. *
                            *
*************************

Firooz T. Namei, McKinney & Namei Company, L.P.A., Cincinnati, OH, for Petitioner.

Lynn E. Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

        On June 27, 2011, Mr. Vogler filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (Athe Vaccine Program@). On April 25, 2014, I dismissed
Petitioner’s claim in a Decision on Entitlement.

       On October 1, 2014, respondent filed a stipulation of attorneys’ fees and costs. Petitioner

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
seeks fees for his counsel, in the amount of $20,000.00, in the form of a check payable jointly to
Petitioner and his attorney, Firooz T. Namei. Additionally, Petitioner had filed a statement of
costs in compliance with General Order No. 9, stating that he did not incur any additional costs
while pursuing this claim. This amount represents a sum to which Respondent does not object.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check for $ 20,000.00 payable jointly to Petitioner and
Petitioner’s counsel, Firooz T. Namei. In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.2


       IT IS SO ORDERED.
                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either
separately or jointly) filing a notice renouncing their right to seek review.